IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID M. WILLIAMS,                    §
                                      §     No. 347, 2014
      Defendant-Below,                §
      Appellant,                      §     Court Below: Superior Court
                                      §     of the State of Delaware in and
      v.                              §     for New Castle County
                                      §
STATE OF DELAWARE,                    §
                                      §     Cr. ID Nos. 9803018202A
      Plaintiff-Below,                §                 9803018202B
      Appellee.                       §
                          Submitted: July 15, 2014
                          Decided:   July 17, 2014
                                ORDER
      This 17th day of July 2014, it appears to the Court that on June 27,

2014, David M. Williams filed a notice of appeal seeking “review” of the

“Rule 61” dated “6-11-14” in Cr. ID Nos. 9803018202A and 9803018202B.

On June 30, 2014, the Clerk issued a notice under Supreme Court Rule 29(b)

directing that Williams show cause why the appeal should not be dismissed

“for this Court’s lack of jurisdiction because it appears no final order was

entered on June 11, 2014 in the Superior Court.” Williams did not respond

to the notice to show cause. Under Supreme Court Rule 3(b)(2), Williams’

failure to respond to the notice to show cause is deemed to be his consent to

the dismissal of this appeal.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                    2